            Case 1:20-cv-03454-PAE Document 90 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 HARVEY J. KESNER,

                                        Plaintiff,                        20 Civ. 3454 (PAE)
                        -v-
                                                                                ORDER
 BARRON’S, INC., et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       For the reasons discussed at today’s conference, the Court orders the following:

       1.       All discovery is stayed until defendant Dow Jones and Company, Inc.’s motion to

dismiss, joined by defendant William Alpert, Dkt. 43, has been resolved. After resolution of that

motion, the Court will issue an order setting an appropriate schedule for the case;

       2.       Defendant Teri Buhl has indicated her intent to file a motion to dismiss. Her

motion to dismiss is due June 18, 2020; plaintiff’s opposition is due July 2, 2020; and Ms. Buhl’s

reply is due July 9, 2020. The Court encourages Ms. Behl to expedite her efforts to secure

representation by counsel.

       3.       Ms. Buhl also indicated her intent to file a motion for sanctions. She is not to do

so at this time. This order is without prejudice to her right to bring such a motion later in the

case, hopefully after considered consultation with counsel.

       SO ORDERED.


                                                               
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: May 21, 2020
       New York, New York
